     Case 2:06-cv-00244-JCM-DJA Document 20 Filed 07/27/21 Page 1 of 17




 1

 2
                                   UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                     ***
 5
         JOHN DOE, 1                                        Case No. 2:06-cv-00244-JCM-DJA
 6
                              Plaintiff,
 7                                                                           ORDER
              v.
 8
         COLLECTCO, INC., dba COLLECTION
 9       COMPANY OF AMERICA, et al.,
10                            Defendant.
11

12            Before the Court is Plaintiff John Doe’s motion to seal (ECF No. 12), motion to reopen case

13   (ECF No. 15), motion to seal attaching a supplement (ECF No. 16), and two motions to seal

14   attaching motions for judicial notice (ECF Nos. 17 and 19). Because the Court finds that Plaintiff

15   has not sufficiently shown that the Court should seal the entire record, but that Plaintiff has shown

16   good cause to redact his address and email address and replace his name with “John Doe,” the Court

17   grants his motions to seal (ECF Nos. 12, 15, and 16) in part and denies his motion to seal attaching

18   his motions for judicial notice (ECF Nos. 17 and 19) as moot. The Court finds these matters

19   properly resolved without a hearing. LR 78-1.

20   I.       Background.

21            Through his motion to seal and reopen (ECF Nos. 12 and 15), Plaintiff seeks to reopen the

22   case to seal the record and replace his name with “John Doe.” Plaintiff explains that he is protected

23   under California Code of Civil Procedure § 367.3 and California Government Code § 6205 (the

24   “Safe at Home Program”) which allows crime victims to keep their addresses confidential. Plaintiff

25   supplemented his motion (ECF No. 16) a few months later and filed motions for judicial notice of

26   other court decisions sealing or redacting his information (ECF No. 17 and 19).

27
     1
28       The Court replaces Plaintiff’s name in the caption with John Doe.
     Case 2:06-cv-00244-JCM-DJA Document 20 Filed 07/27/21 Page 2 of 17




 1   II.     Standard.

 2           Under Federal Rule of Civil Procedure 10(a), the title of every complaint must “include the

 3   names of all the parties,” and a plaintiff’s use of a fictitious name may “run[] afoul of the public’s

 4   common law right of access to judicial proceedings.” Does I through XIII v. Advanced Textile

 5   Corp., 214 F.3d 1058, 1068 (9th Cir. 2000). “The normal presumption in litigation is that parties

 6   must use their real names.” Doe v. Kamehameha Sch./Bernice Pauahi Bishop Estate, 596 F.3d

 7   1036, 1042 (9th Cir. 2010). Nevertheless, the Ninth Circuit permits parties to proceed anonymously

 8   “in special circumstances when the party’s need for anonymity outweighs prejudice to the opposing

 9   party and the public’s interest in knowing the party’s identity. Does I through XII, 214 F.3d at

10   1068; see United States v. Doe, 488 F.3d 1154, 1155 n.1 (9th Cir. 2007) (“We are cognizant ‘that

11   the identity of the parties in any action, civil or criminal, should not be concealed except in an

12   unusual case, where there is a need for the cloak of anonymity’”). The decision of whether to allow

13   a party to remain anonymous is within this Court’s discretion. See Kamehameha Sch., 596 F.3d at

14   1042.

15   III.    Discussion.

16           A.     Ninth Circuit authority applies to this case.

17           Although Plaintiff asks this Court to apply California law, the case he cites does not support

18   his position. Plaintiff uses Maldonado v. Sec’y of Cal. Dept. of Corrs. and Rehab, for the

19   proposition that this court should apply California law to seal his case. However, Maldonado is

20   distinguishable because it involved an ongoing case with mixed questions of state and federal law.

21   See Maldonado v. Sec’y of Cal. Dept. of Corrs. and Rehab., No. 2:06-cv-0269-MCE/GGH, 2007

22   WL 4249811, at *5-6 (E.D. Cal. Nov. 30, 207). Here, however, Plaintiff’s case has been closed for

23   fifteen years. Even when it was active, it involved only questions of federal and Nevada law, not

24   California law. California law does not apply here, rather, this Court applies Ninth Circuit rules

25   governing the use of fictitious names and sealing cases.

26           B.     The Court denies Plaintiff’s motion to seal the entire case.

27           To the extent that Plaintiff asks the Court to seal the entire case, the Court declines. Courts

28   ask two questions to determine whether a qualified First Amendment right of public access applies


                                                  Page 2 of 5
     Case 2:06-cv-00244-JCM-DJA Document 20 Filed 07/27/21 Page 3 of 17




 1   to a particular proceeding or document: (1) whether the place and process have historically been

 2   open to the press and general public; and (2) whether public access plays a significant positive role

 3   in the functioning of the particular process in question. United States v. Doe, 870 F.3d 991, 997

 4   (9th Cir. 2017). Even when this test is satisfied, however, the public’s First Amendment right of

 5   access establishes only a strong presumption of openness, and “the public still can be denied access

 6   if closure ‘is necessitated by a compelling government interest, and is narrowly tailored to serve

 7   that interest.” Id. (citing Times Mirror Co. v. United States, 873 F.2d 1210, 1211 n.1 (9th Cir.

 8   1989)).

 9             United States v. Doe stands for the proposition that sealing docket entries requires a

10   connection between the threat and the docket entries. Doe, 870 F.3d at 998-1001. There, a criminal

11   defendant moved to seal docket entries that showed that he had provided the government

12   information about an international drug cartel in exchange for a lowered sentence. Doe, 870 F.3d

13   at 994. Although the defendant had not received specific threats to him or his family, the Ninth

14   Circuit found that sealing was necessary because: (1) the risks to Doe and his family were extreme

15   due to the amount of information Doe had provided, the wealth of the international cartel with

16   which he dealt, and the fact that inmates are routinely required to produce dockets and case

17   documents to prove they didn’t cooperate; (2) the government had an interest in preserving its

18   ongoing investigation; and (3) there were no adequate alternatives to closure because redacted

19   docket entries would immediately look different than those in non-cooperators cases, readily

20   signaling Doe’s cooperation. See id. at 998-1001

21             Here, Plaintiff does not overcome the First Amendment right of public access to the case

22   docket. Under the Ninth Circuit test: (1) court’s dockets have historically been open to the press

23   and general public; and (2) public access plays a positive role in the function of preserving case

24   records. Plaintiff does not overcome this right because the remedy of sealing the entire docket is

25   not narrowly tailored to achieving the goal of protecting information covered by the Safe at Home

26   Program.

27             Plaintiff has also not sufficiently connected the threats he has received to the docket to seal

28   the entire record. Even more so than the criminal defendant in Doe, who sought only to seal certain


                                                    Page 3 of 5
     Case 2:06-cv-00244-JCM-DJA Document 20 Filed 07/27/21 Page 4 of 17




 1   entries, here Plaintiff asks the entire case to be sealed. However, less than the criminal defendant

 2   in Doe—who had verified involvement with an international drug cartel—Plaintiff speculates that

 3   a criminal enterprise is the source of threats against him. The docket also contains very few

 4   references to Plaintiff’s address or email. On balance, however, Plaintiff has provided evidence of

 5   a serious threat. Under the Doe factors: (1) Plaintiff has alleged that the risks are extreme but has

 6   not directly connected them with the docket like the defendant in Doe who could show that the

 7   docket would form the basis for others to threaten him and his family; (2) the California government

 8   has shown an interest in protecting its citizens through the Safe at Home Program; and (3) there are

 9   adequate alternatives to sealing the entire record. Although the second factor weighs in Plaintiff’s

10   favor, the first and second weigh in favor of a narrower remedy. The Court thus denies Plaintiff’s

11   motion insofar as it asks for his entire case to be sealed.

12          C.      The Court grants Plaintiff’s motion to redact his personal information.

13          Plaintiff has shown sufficient reasons to redact his personal information from the record.

14   While the Safe at Home Program is not able to delete information that already exists in public

15   records, it does provide that “participants should request that confidential information on public

16   records be replaced by their Safe at home designated mailing address.” See Frequently Asked

17   Questions,    CALIFORNIA      SECRETARY       OF    STATE,    https://www.sos.ca.gov/registries/safe-

18   home/frequently-asked-questions1. (last visited Jul. 20, 2021). In Doe v. Law Offices of Winn and

19   Sims et al.—another case which Plaintiff requested to seal—the Southern District of California

20   found that, although Plaintiff had not provided sufficient reasons to seal his entire record, his

21   participation in the California Safe at Home Program was reason to remove his address from the

22   record and replace his name with “John Doe.” See Doe v. Law Offices of Winn and Sims et al., No.

23   3:06-cv-00599-H-AJB, 2021 WL 2529617, at *1-2 (S.D. Cal. June 21, 2021); see Doe v. Law

24   Offices of Winn and Sims et al., No. 3:06-cv-00599-H-AJB, (ECF No. 17) (S. D. Cal June 29, 2021).

25   The court declined Plaintiff’s requests to seal the entire case but directed the Clerk of Court to

26   replace his address on the docket with his Safe at Home address, replace certain documents with

27   redacted versions, and to replace Plaintiff’s name with “John Doe.” See id.

28


                                                   Page 4 of 5
     Case 2:06-cv-00244-JCM-DJA Document 20 Filed 07/27/21 Page 5 of 17




 1              Here, the Court finds good reason to redact Plaintiff’s address and email and replace his

 2   name with “John Doe.” Plaintiff has provided evidence of his participation in the Safe at Home

 3   Program, of a threat, and of his connection with a criminal event. And through his motions, Plaintiff

 4   seeks to follow the recommendations of the Safe at Home Program, asking—in the alternative to

 5   sealing—for the Court to replace his name with “John Doe” and redact his addresses. The Court

 6   finds the Southern District of California’s approach to Plaintiffs’ similar requests persuasive,

 7   although it does not find the need to take judicial notice of the cases Plaintiff submitted in his

 8   motions to seal (ECF No. 17 and 19). While Plaintiff has not provided sufficient reasons to seal

 9   his entire record, he has provided enough for the Court to replace his address on the docket with

10   his Safe at Home address, to redact his address and email, and to replace his name with “John Doe.”

11              IT IS THEREFORE ORDERED that Plaintiff’s motion to seal (ECF No. 12) as it relates

12   to ECF Nos. 12-1, 16, 17, and 19 is granted. These items are to remain sealed.

13              IT IS FURTHER ORDERED Plaintiff’s motions to seal (ECF Nos. 12 and 16) are granted

14   in part.

15              IT IS FURTHER ORDERED that Plaintiff’s motion to seal, appending his notice for

16   judicial notice (ECF Nos. 17, 17-1, and 19) are denied as moot.

17              IT IS FURTHER ORDERED that the Clerk of Court is kindly directed to replace

18   Plaintiff’s address on the docket with his Safe at Home address—P.O. Box 1679, Sacramento CA

19   95812 2—and to replace ECF Nos. 7, 15, and 18 with redacted versions of those documents attached

20   to this Order as Exhibits A, B, and C, respectively. The Clerk of Court is also directed to replace

21   Plaintiff’s name with “John Doe” on the docket and in all publicly and electronically available

22   documents to conceal his true name. Thereafter the Court directs the Clerk to re-close the case.

23              DATED: July 27, 2021

24
                                                            DANIEL J. ALBREGTS
25                                                          UNITED STATES MAGISTRATE JUDGE
26

27   2
      This address appears in the Southern District of California’s order granting Plaintiff’s motion to
28   seal in part. See Law Offices of Winn and Sims et al., 2021 WL 2529617, at *1-2.


                                                   Page 5 of 5
Case 2:06-cv-00244-JCM-DJA Document 20 Filed 07/27/21 Page 6 of 17




                      Exhibit A




  Redacted Motion to Seal
 Partial Record [ECF No. 7]




                    Exhibit A
           Case
            Case2:06-cv-00244-JCM-DJA
                 2:06-cv-00244-JCM-DJA Document
                                        Document20
                                                 7 Filed 10/15/12
                                                         07/27/21 Page 1
                                                                       7 of 4
                                                                            17




 l John
   Darren Chaker
        Doe
 2

 3
     Pro Per
 4                       U N ITE D STA T ES D ISTR IC T C O U R T
 5                                 D lsT ltlc 'r O F N E V A D A
 6
 y DARREN CHAKER                                    aseNo.:06-CV-00244 RLH (GW F)
     John Doe,             -
                               DELN ERO ,
 g                                                  O TIO N TO SEA L PA RTIA L R ECO RD
                   Plaintiff
 9
             VS.
10 COLLECTO lN C.,dba COLLECTION
             ,

11 COM PAN Y OF A M ERICA
                                   ,   a
12   M
         assachusettscorporation,DOES l-V,
13   i
      nclusive and ROE CoporationsV I-X ,
14   inclusive,
15                 D
                       efendant.
16
17           PLEA SE TA KE N OTICE,PLA INTIFF,DA RREN
                                              John Doe, CH AK ER-DELN ERO,hereb
     tileshism otion to seala portion ofthe record containing private inform ation.
18
                                           IN TR O DU CTION
19
             Plaintiff'sspecially appears before this courtsince the case hasresolved and seek
20
   only to seala portion ofthe record.SpeciticallysPlaintiffwasrecently notified his form e
21 counsel tiled a complaint w ith a tinancial accountnumber. Specifically,D ocum ent 1,
22 page 3,contains a financialaccountnum ber and should be sealed since FederalRule o
23 CivilProcedureRule j 5.2 (a)(4)precludesan accountnumberbeing apublicrecord.Th
24 financialaccountnumberisnotexemptedunderj5.2(d)andtherefore shouldbe sealed.
25


                                M OTION T0 SEAL PARTIAL RECORD -1
'




              Case
               Case2:06-cv-00244-JCM-DJA
                    2:06-cv-00244-JCM-DJA Document
                                           Document20
                                                    7 Filed 10/15/12
                                                            07/27/21 Page 2
                                                                          8 of 4
                                                                               17




     1 1.      TH E PA RTIA L REC O RD SH O ULD BE SEA LED SINC E PW VA T
               INFO RM ATIO N IS PRESENT IN TH E R ECO RD
     2         Privacy rights, along w ith trade secrets and other lim ited types ofrights,have 1on
     3 been held to w arrantsealing ofrecords.See,e.g.,N àon v.Warner Com munications,Inc.,
     4 435U.S.at598,
                   .Brown drWilliamson Tobacco Corp.v.F.r C.(6th Cir.1983)710 F.2
I
l    5 1165,l17cert.denied,465U.S.1100(1984).
!
1    6         FederalRuleofCivilProcedureRulej5.2 statesin pertinentpart,
i
1
i    7         (a)Redacted Filings.Unlessthecourtordersothem ise,in an electronicorpape
!              filing w ith the courtthatcontainsan individual's social-security num ber,tu payer
;    8         identification number, or birth date, the nam e of an individual known to be
(              m inor,or a financial-accountnum ber,a party or nonparty m aking the tiling m a
ë    9         include only:
    1c          (1)the last fourdigits ofthe social-security num ber and taxpayer-identificatio
               num ber;
    ll         (2)theyearoftheindividual'sbirth;
    12         (3)theminor'sinitials'
                                    ,and
               (4)thelastfourdiaitsofthefinancial-accountnumber.(Emphasisadded)
    l3
                 Rule 5.2(e)provides,interalia,thatGtltlorgood cause,thecourtmay by orderin
    14                          s' fd
         case...requireredaction o ocumentstiledwiththecourt.Fed.R.Civ.P.5.2(d)and(e).
    15         A s here, Docum ent 1,page 3,has the entire account num ber prescnt.l Since i
    16 appears redaction post scanning into PA CER is impossible,Plaintiff requests this cou
    17 sealDocum ent1.

    18                                       CO N CLUSIO N
    19         ltis forthe above reasonsthism otion should be granted since the record soughtt
    atl be sealed is w ithin the scope ofan expectation ofprivacy.A s such Plaintiffrequests thi      E

    21 m otion isgranted.                                                                             i
         Dated:       October 13,20l2                    Respectfully subm itted,                     i
    22                                                                                                i
                                                                                                      i
    23                                                   JohneDoe
                                                              n        t                              l
                                                         Plaintiff                                    i
    24                                                                                                I
    25 1PlaintiffrequeststhiscourttakejudicialnoticeofDocument1.A courtmaytakejudicialnotic
       ofitsownliles.Reyn'  sPastaBella,LLC v.Visa USA,Inc,442F.3d 741,746n.6(9thCir.2006)

                                M O TION TO SEA L PA RTIA L RECO RD -2
      Case
       Case2:06-cv-00244-JCM-DJA
            2:06-cv-00244-JCM-DJA Document
                                   Document20
                                            7 Filed 10/15/12
                                                    07/27/21 Page 3
                                                                  9 of 4
                                                                       17




                            CaseNo,06-CV-00244RLH (GW FI
                                PRO OF O F SERVICE BY M A IL
    Itheundersigned declaresasfollows:Iam in
              wherethismailingwilloccur;Iam overtheageofeighteen (18)years
    andnotapartytothecause;mybusinessaddressis
I
I   Iam readily fam iliarw ith the business'practiceforcollection and processingof
j
i
    correspondenceformailingwiththeUnitedStatesPostalServi
                                                         ce,andthefactthat
    thecorrespondencew illbe deposited with the United StatesPostalSelvicethat
!
:   sam e day in the ordinary courseofbusiness.

!   On October13,2012,lserved theforegoing M OTION TO SEAL PARTIAL RECORD
    on theinterested partiesin thisaction by placing thecorrespondencein a sealed
    envelopeon thisdatein the                      ,and placingitfordepositw ith the
    United StatesPostalService.Thissealed envelope with postagefully prepaid was
    then placed forcollection and mailingon thisdate following ordinary business
    practicesaddressed asfollow s:

    Clerk ofthe Court
    U.S.District Court
    333 S.Las Vegas Blvd.
    LasVegas,NV 89101

    Tim J.Vanden Heuvel
    550 W .C Street,Suite 800
    San Diego,CA 92101

    IcertifyanddeclareunderpenaltyofperjuryunderthelawsoftheUnited Statesof
    Am erica and StateofPennsylvania thatthe foregoingistrue and correct.
    Executed October13,2012,at                        .
         Case
          Case2:06-cv-00244-JCM-DJA
                2:06-cv-00244-JCM-DJADocument
                                      Document207 Filed
                                                  Filed07/27/21
                                                        10/15/12 Page
                                                                 Page10
                                                                      4 of
                                                                         of417




 1                   U N IT E D ST A T E S D IST R IC T C O U R T
                               D IST R IC T O F N EV A D A
3
4 DARREN CIIAKER                            CaseNo.:06-CV-00244RLH (GW F)
     John Doe          -   DELNER O,
                                            O RDER TO SEA L PA RTIA L R ECO RD
5               Plaintiff
6
7 COLLECTO,IN C.,dba COLLECTION
8 COM PAI
        N Y OF AM ERICA ,a
9 M assachusetts corporation,D OES l-V ,
10 inclusive and ROE Com orationsV I-X ,
ll inclusive,
12              D efendant.
13
      GOOD CA USE A PPEA RIN G,
14   Th
        e Clerk ofthe Courtisdirected to SEA L D ocum ent1.
15 IT IS SO ORDERED .
16 Dated:
17                                              Di
                                                 strictCourtJudge
18
19
20


22

23
24
25
Case 2:06-cv-00244-JCM-DJA Document 20 Filed 07/27/21 Page 11 of 17




                      Exhibit B




Redacted Motion to Reopen
    Case [ECF No. 15]




                      Exhibit B
    Case
     Case2:06-cv-00244-JCM-DJA
          2:06-cv-00244-JCM-DJA Document
                                 Document20
                                          15 Filed
                                              Filed07/27/21
                                                    06/21/21 Page
                                                              Page12
                                                                   1 of 1
                                                                        17




John Doe




John Doe,




                                 John Doe




                                         John Doe
Case 2:06-cv-00244-JCM-DJA Document 20 Filed 07/27/21 Page 13 of 17




                       Exhibit C




Redacted Notice of Errata [ECF
          No. 18]




                       Exhibit C
    Case
     Case2:06-cv-00244-JCM-DJA
          2:06-cv-00244-JCM-DJA Document
                                 Document20
                                          18 Filed
                                              Filed07/27/21
                                                    07/21/21 Page
                                                              Page14
                                                                   1 of 4
                                                                        17




John Doe                                                             21




John Doe,




                                          John Doe
Case
 Case2:06-cv-00244-JCM-DJA
      2:06-cv-00244-JCM-DJA Document
                             Document20
                                      18 Filed
                                          Filed07/27/21
                                                07/21/21 Page
                                                          Page15
                                                               2 of 4
                                                                    17
Case
 Case2:06-cv-00244-JCM-DJA
      2:06-cv-00244-JCM-DJA Document
                             Document20
                                      18 Filed
                                          Filed07/27/21
                                                07/21/21 Page
                                                          Page16
                                                               3 of 4
                                                                    17
Case
 Case2:06-cv-00244-JCM-DJA
      2:06-cv-00244-JCM-DJA Document
                             Document20
                                      18 Filed
                                          Filed07/27/21
                                                07/21/21 Page
                                                          Page17
                                                               4 of 4
                                                                    17
